DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
   
Claim Objections
 
Claims 1 through 5 are objected to because of the following informalities: 
Claim 1 recites “by of one of” in line 13, the examiner suggests “by one of”.  Appropriate correction is required.
Claims 4 through 5 are rejected for depending from and incorporating claim 1.
 Claim 13 recites “by one of coating silver and coating and a thin film manufacturing process” in line 16. The applicant is advised to use proper grammatical construction.
Claims 14 through 15 are rejected for depending from and incorporating claim 13.
  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


 Claim 16 recites “performing an electroplating process” in line 18.  The claim is suggesting that two electroplating processes are conducted; a first to form thvertical column shaped path and then a second.  However, this is not taught or explained in the specification.  The specification explains using an electroplating process to fill holes to form vertical paths, see embodiments 1 through 7, but does not explain what a separate electroplating process would be for.
Claims 17 through 22 are rejected as being dependent on claim 16.
For the purpose of examination the examiner will assume that the electroplating process in line 18 refers to the process used to fill holes and thereby form vertical column shaped paths.
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1 through 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lien (US 2015/0200147) in view of Ishihara (US 2016/0113120) in view of Kitae (US 2009/0023245).  
 Regarding claim 1.
Lien teaches a packaging method for an attached single small-size and array type chip semiconductor component, comprising: providing a die (30b) including a positive electrode and a negative electrode (31,32) (paragraph 70), and providing a circuit board (50) with thin- or thick-film circuits (55) on sides thereof (paragraph 48), reserving two or more connection endpoints in advance on both sides of the circuit board, covering the entire surface with an insulating encapsulant (70) by a process of one of lamination, coating and scraping, and performing curing on the insulating encapsulant (70) (fig 5);  performing dicing at locations other than the die to form a package structure (15e) without any outer pins (paragraph 25) to complete the manufacturing of a single small-size chip semiconductor; and forming a forward, reverse or bidirectional chip semiconductor component.
 Lien does not teach forming vias in the circuit board
 Ishira teaches vertically connecting the thick or thin film circuits on the top and bottom sides by hole drilling and electroplating (paragraph 46) to form electroplated through holes through a circuit board (fig 2a-2e).   The circuit board thereby comprising at least one vertical column shape path (15) (fig 2e)
It would have been obvious to one of ordinary skill in the art to incorporate Ishira into Lien in order for the feature forming vias by drilling and electroplating to enable the formation of vias that permit the device to be mounted onto an underlying structure.
Lien in view of Ishira does not teach using a conductive adhesive
 Kitae teaches a method of attaching a die (8) to an underlying substrate (2) by performing a baking process to bond the electrodes of the die with the thin- or thick-film circuits using a conductive adhesive (6) (fig 1a-1e) (paragraph 78-82)
It would have been obvious to one of ordinary skill in the art to incorporate Kitae into Lien in view of Ishira in order for the feature of conductive adhesive to accommodate the speeding up, miniaturization, and increase in number of input-output terminals of ICs that are further mounted (Kitae paragraph 3).
 Regarding claim 2.
  Lien teaches the die includes at least one of one upper electrode (32) and one bottom electrode (31), one upper electrode and two bottom electrodes, two upper electrodes and one bottom electrode, two bottom electrodes, one upper electrode and a plurality of bottom electrodes, and a plurality of upper electrodes and one bottom electrode (paragraph 35) (fig 8).
Regarding claim 3.
Lien teaches the circuit board with the thin- or thick-film circuits on both sides thereof further includes array type outer electrodes with double-side interconnections (fig 9).
Regarding claim 4.
Lien teaches the die can be manufactured into a forward, reverse, or bidirectional chip semiconductor component is “one-input-one-output” or “one-input-two-output” (paragraph 41).
Regarding claim 5.
Lien teaches the thin- or thick-film circuits of the circuit board are manufactured on a ceramic plate comprising at least one of an alumina plate and an aluminum nitride plate), a plastic plate made of at least one of engineering plastics or a composite board at least one of a carbon fiber board and a fiberglass board, or printed on a heat dissipating plate to increase heat dissipation (paragraph 84).
Regarding claim 6.
Lien teaches a packaging method for an attached single small-size and array type chip semiconductor component, comprising: providing a die (30b) including a positive electrode and a negative electrode (31,32) (paragraph 70), and providing a circuit board (50) with thin- or thick-film circuits (fig 6) (paragraph 48) thereof, reserving two or more connection endpoints in advance on both sides of the circuit board,and coating a surface of an upper cover plate with an adhesive (45) for bonding the upper cover plate with the die, filling the inner space with an insulating encapsulant (70), and performing curing on the insulating encapsulant (paragraph 61) (fig 6).
Lien does not teach forming vias in the circuit board
 Ishira teaches vertically connecting the thick or thin film circuits on the top and bottom sides by hole drilling and electroplating (paragraph 46) (fig 2a-2e). Thereby forming plated through holes wherein the circuit board comprises at least one vertical column shaped path (fig 2e)
It would have been obvious to one of ordinary skill in the art to incorporate Ishira into Lien in order for the feature forming vias by drilling and electroplating to enable the formation of vias that permit the device to be mounted onto an underlying structure.
Lien in view of Ishira does not teach using a conductive adhesive
 Kitae teaches a method of attaching a die (8) to an underlying substrate (2) by performing a baking process to bond the electrodes of the die with the thin- or thick-film circuits using a conductive adhesive (6) (fig 1a-1e) (paragraph 78-82)
It would have been obvious to one of ordinary skill in the art to incorporate Kitae into Lien in view of Ishira in order for the feature conductive adhesive to accommodate the speeding up, miniaturization, and increase in number of input-output terminals of ICs that are further mounted
Regarding claim 7. 
Lien teaches the thin- or thick-film circuits of the circuit board are manufactured on a ceramic plate (at least one of an alumina plate and an aluminum nitride plate), a plastic plate (made of at least one of engineering plastics) or a composite board (at least one of a carbon fiber board and a fiberglass board), or printed on a heat dissipating plate to increase heat dissipation (paragraph 84).
Regarding claim 8.
Lien teaches the circuit board with the thin- or thick-film circuits on both sides thereof further includes array type outer electrodes with double-side interconnections (fig 9).
Regarding claim 9.
Lien teaches the die can be manufactured into a forward, reverse, or bidirectional chip semiconductor component, the configuration is “one-input-one-output” or “one-input-two-output” (paragraph 41). 
   Regarding claim 10.
Lien teaches a packaging method for an attached single small-size and array type chip semiconductor component, comprising: providing a die (30b) including three electrodes (31,32), and providing at least two circuit boards (50,60) with thin- or thick-film circuits;  and filling the inner space with an insulating encapsulant (70) , and performing curing on the insulating encapsulant (70) (fig 9) (paragraph 61).
  Lien does not teach forming vias in the circuit board
 Ishira teaches vertically connecting the thick or thin film circuits (14a,12c) on the top and bottom sides by hole drilling and electroplating (paragraph 46) (fig 2a-2e).Vertically connecting (15) the thin or thick film circuits on the top and bottom sides by hole drilling and electroplating, wherein each of the circuit boards comprise at least one vertical column shape path (fig 2e) (paragraph 46-55)
It would have been obvious to one of ordinary skill in the art to incorporate Ishira into Lien in order for the feature forming vias through the PCBs and providing circuits on both sides thereof in order to enable the formation of vias that permit the device to be connected to adjacent structures.
Lien in view of Ishira does not teach using a conductive adhesive
 Kitae teaches a method of attaching a die (8) to an underlying substrate (2) by performing a baking process to bond the electrodes of the die with the thin- or thick-film circuits using a conductive adhesive (6) (fig 1a-1e) (paragraph 78-82)
It would have been obvious to one of ordinary skill in the art to incorporate Kitae into Lien in view of Ishira in order for the feature conductive adhesive to accommodate the speeding up, miniaturization, and increase in number of input-output terminals of ICs that are further mounted.
 Regarding claim 11.
Lien teaches the packaged attached single small-size and array type chip semiconductor component has a configuration in which current flowing into one input and out of two outputs or a configuration of “forward plus ground lead”, “reverse plus ground lead” and “bidirectional plus ground lead” (paragraph 41).
Regarding claim 12.
Lien teaches the thin- or thick-film circuits of the circuit board are manufactured on a ceramic plate comprising at least one of an alumina plate and an aluminum nitride plate, a plastic plate made of at least one of engineering plastics) or a composite board at least one of a carbon fiber board and a fiberglass board, or printed on a heat dissipating plate to increase heat dissipation (paragraph 84).
 Regarding claim 13.
Lien teaches a packaging method for an attached single small-size and array type chip semiconductor component, comprising: providing a die (30c) including a positive electrode and a negative electrode (31,40), and providing at least two circuit boards (50,60) with thin- or thick-film circuits (55,65) on of each of the circuit boards (fig 9) (paragraph 38-42); filling the inner space with an insulating encapsulant (70), and performing curing on the insulating encapsulant (paragraph 61); forming an end electrode (80b) by one of coating silver and coating and a thin film manufacturing process on one end of the die after dicing (paragraph 70), such that the end electrode on the one end is interconnected with an electrode contact already in place to complete the manufacturing of a single small-size chip semiconductor surface mount device component. 
   Lien does not teach forming vias in the circuit board
 Ishira teaches vertically connecting the thick or thin film circuits on the top and bottom sides by hole drilling and electroplating (paragraph 46) (fig 2a-2e). Vertically connecting (15) the thin or thick film circuits on the top and bottom sides by hole drilling and electroplating, wherein each of the circuit boards comprise at least one vertical column shape path (fig 2e) (paragraph 46-55)
It would have been obvious to one of ordinary skill in the art to incorporate Ishira into Lien in order for the feature forming vias through the PCBs and providing circuits on both sides thereof in order to enable the formation of vias that permit the device to be connected to adjacent structures.
Lien in view of Ishira does not teach using a conductive adhesive
 Kitae teaches a method of attaching a die (8) to an underlying substrate (2) by performing a baking process to bond the electrodes of the die with the thin- or thick-film circuits using a conductive adhesive (6) (fig 1a-1e) (paragraph 78-82)
It would have been obvious to one of ordinary skill in the art to incorporate Kitae into Lien in view of Ishira in order for the feature conductive adhesive to accommodate the speeding up, miniaturization, and increase in number of input-output terminals of ICs that are further mounted
Regarding claim 14.
Lien teaches the die can be manufactured into a forward, reverse, or bidirectional chip semiconductor component depending on the configuration of the semiconductor, the configuration of the die is “one-input-one-output” or “one-input-two-output” (paragraph 41).
Regarding claim 15.
Lien teaches the thin- or thick-film circuits of the circuit board are manufactured on a ceramic plate at least one of an alumina plate and an aluminum nitride plate), a plastic plate made of at least one of engineering plastics or a composite board at least one of a carbon fiber board and a fiberglass board, or printed on a heat dissipating plate to increase heat dissipation (paragraph 84).
   Regarding claim 16.
Lien teaches a packaging method for an attached single small-size and array type chip semiconductor component, comprising: providing a die (30c) including three electrodes (31,40), and providing at least two circuit boards (50,60) with thin- or thick-film circuits (55,65) each of the circuit boards; filling the inner space between the two circuit boards with an insulating encapsulant (70), and performing curing on the insulating encapsulant (paragraph 61); forming end electrodes  (80a,b) on two ends after dicing by a coating such that the end electrodes on the two ends of the die are interconnected with electrode contacts already in place on the circuit boards to complete the manufacturing of a single small-size three-electrode chip semiconductor (fig 9) (paragraph 70)
 Lien does not teach forming vias in the circuit board
 Ishira teaches vertically connecting the thick or thin film circuits on the top and bottom sides of the circuit board by hole drilling and electroplating (paragraph 46) (fig 2a-2e).Vertically connecting (15) the thin or thick film circuits on the top and bottom sides by hole drilling and electroplating, wherein each of the circuit boards comprise at least one vertical column shape path (fig 2e) (paragraph 46-55)
It would have been obvious to one of ordinary skill in the art to incorporate Ishira into Lien in order for the feature forming vias through the PCBs and providing circuits on both sides thereof in order to enable the formation of vias that permit the device to be connected to adjacent structures.
Lien in view of Ishira does not teach using a conductive adhesive
 Kitae teaches a method of attaching a die (8) to an underlying substrate (2) by performing a baking process to bond the electrodes of the die with the thin- or thick-film circuits using a conductive adhesive (6) (fig 1a-1e) (paragraph 78-82)
It would have been obvious to one of ordinary skill in the art to incorporate Kitae into Lien in view of Ishira in order for the feature conductive adhesive to accommodate the speeding up, miniaturization, and increase in number of input-output terminals of ICs that are further mounted
 Regarding claim 17.
Lien teaches the two circuit boards with the thin- or thick-film circuits on both sides thereof further includes array type outer electrodes of double-sided interconnection, and a single side of the two circuit boards further includes horizontally lead out electrodes (56a,b,66a,b) at two ends, forming end electrodes (80a,b) on the two ends after dicing by coating, such that the two end electrodes are interconnected with the electrode contacts already in place.
 Regarding claim 18.
Lien teaches the thin- or thick-film circuits of the two circuit boards are manufactured on a ceramic plate, a plastic plate, or printed on a heat dissipating plate to increase heat dissipation (paragraph 84).
 Regarding claim 19
 Lien teaches the is manufactured into a forward, reverse, or bidirectional chip semiconductor component, the configuration of the is “one-input-one-output” or “one-input-two-output” (paragraph 41).
Regarding claim 20.
Lien teaches the ceramic plate is at least one of an aluminum plate and an aluminum nitride plate (paragraph 84).
 Regarding claim 21.
Lien teaches the plastic plate is at least one of polyethylene (PE), polypropylene (PP) polycarbonate (PC) (paragraph 84).
Regarding claim 22.
Lien teaches the composite board is at least one of a carbon fiber board, a fiberglass board and a printed-on heat dissipating plate (paragraph 84).   
 Response to Arguments
Applicant's arguments filed 5/18/21 have been fully considered but they are not persuasive. 
The applicant provides figures 2 and 3.  These were not in the application as originally.  
The applicant argues that the prior art does not teach reserving two or more connection endpoints in advance on both inner and outer sides of the circuit board allows various design types such as forward, reverse, or bidirectional designs.
The applicant will note that the manner in which the structure formed by the method is to be used does not patentability distinguish the method in which the structure is made.  The applicant is required to specifically and clearly recite the steps of forming a structure, not simply suggest the intended use of the structure that was formed by the method.  MPEP 2114.II.
 The applicant argues that Lien does not teach all elements of the claimed invention.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
The applicant will note the illustration below demonstrating replacing the boards sandwiching the Lien device with boards comprising vias taught by Ishihara.
 
    PNG
    media_image1.png
    480
    1063
    media_image1.png
    Greyscale

 The applicant argues that Ishihara figure 2D is incompatible with the applicant’s claimed invention.
The applicant will note that the examiner referred to figure 2E.
The applicant argues that Ishihara teaches a conical via rather than a vertical column shape path.
The applicant will note that columns are not synonymous with cylinders. Rather columns are known to comprise myriad shapes with assorted cross sections.   
The applicant argues that drilling the column distinguishes the shape from angled sidewall shown in Ishihara.
The applicant is incorrect. The applicant provides no reasoning as to why a drilled hole could not have angled sidewalls.  The examiner notes that drilling a hole having angled sidewalls is entirely possible by either using a mechanical bit having an angled sidewall or using a laser beam that is angle relative to the surface of the substrate.
The applicant argues the difference between an opening and a vertical path in view of intention.
The applicant will note that “intention” does not patentably distinguish a claimed invention. MPEP 2114.II.
Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.J.G/Examiner, Art Unit 2817                                                                                                                                                                                                        
/BRADLEY SMITH/Primary Examiner, Art Unit 2817